Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a pet waste disposal apparatus comprising a waterproof open top container having first and second ends, and sidewalls; a floor surface located within the open top container with the floor sloping from the first end to the second end of the open top container; an outlet drain located on the second end of the open top container and connected to the floor surface, the outlet drain connectable to an existing sewer line for receiving pet waste within the open top container; a pair of spaced apart support bars located within the open top container and connecting the side walls of the open top container; and in particular a water and weather proof walking board fixedly supported on the pair of support bars between the pair of sidewalls of the open top container; a first electrically driven roller located between a first end of the walking board and the first end of the open top container and supported at least partially within the open top container by the pair of the walls; a second electrically driven roller located between ae second end of the walking board and the second end of the open top container and supported at least partially within the open top container by the pair of the walls; a pet waste inlet located between the first roller and the first end of the open top container; a rotating belt having a waterproof artificial turf exterior surface and an interior surface, the rotating belt tensioned mounted by the engagement of the inner interior surface of the rotating belt to the exterior surfaces of the first and second electrically driven rollers and the top surface of the walking board; an electrically driven cover plate mounted proximal the first end of the open top container and moveable in an angular direction between a closed position and an opened position to allow the pet waste inlet to receive pet waste from the rotating belt into the open top container; a spray cleaning system located within the open top container, the spray cleaning system having at least one sprayer for cleaning the waterproof artificial turf exterior surface of the rotating belt of pet wastes while simultaneously directing pet wastes located on the floor surface of the container through the outlet of the open top container; and at least one motor for powering at least one of electrically driven rollers, the electrically driven cover plate, and the spray cleaning system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal waste disposal systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644